TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00196-CV


The Eden State Bank, Appellant

v.

Colors In Optics, Ltd., Appellee




FROM THE DISTRICT COURT OF CONCHO COUNTY, 119TH JUDICIAL DISTRICT
NO. DAC-07-03912, HONORABLE BEN WOODWARD, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

 Appellant, the Eden State Bank, has filed a motion to dismiss this accelerated appeal. 
Appellant states that it filed a suit against the appellee in the State of New York that renders moot
the issues in this appeal.  The appellee does not oppose this motion.  We grant the motion and
dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1).


						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed on Appellant's Motion
Filed:   June 6, 2008